DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-71 are cancelled.
Claims 72-91 are newly added.
Claims 72-91 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Invention directed to non-statutory subject matter
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 72-80 and 82-90 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 72-80 and 82-90 are directed to a natural product, bakuchiol. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when the claimed natural product is analyzed to determine if separating the bakuchiol from its surrounding material in the leaf has resulted in the purified bakuchiol having markedly different characteristics from its naturally occurring counterpart. Based on the background information provide in the specification, there is no indication that purified bakuchiol has any characteristics (structural, functional, or otherwise) that are different from naturally occurring bakuchiol. The claim therefore encompasses bakuchiol that is structurally and functionally identical to naturally occurring bakuchiol. Because there is no difference between the claimed and naturally occurring bakuchiol, the claimed acid does not have markedly different characteristics from what occurs in nature, and thus is a “product of nature” exception. Accordingly, the claim is directed to an exception (Step 2A: YES). Because the claim does not include any additional features that could add significantly more to the exception (Step 2B: NO), the claim does not qualify as eligible subject matter, and should be rejected under 35 U.S.C. § 101.
For claims 82-90, since synthetic bakuchiol is identical to the naturally occurring compound, the synthetic bakuchiol is treated in an identical manner as bakuchiol that is naturally derived. See MPEP 2106(b)(II) (“neither naturally occurring compositions of matter, nor synthetically created compositions that are structurally identical to the naturally occurring compositions, are patent eligible”).

Anticipation Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1) Claims 72-78 and 82-88 are rejected under 35 U.S.C. 102(b) (pre-AIA ) as being anticipated by Jia (US 2006/0251749 A1).
Jia teaches purified bakuchiol substantially free, or completely free, of furanocoumarin impurities which include psoralen and isopsoralen (pg 5, [0040] – [0044]; pg 7, [0063]). The bakuchiol is obtained and isolated from Psoralea genus of plants (pg 4, [0029]). 
It is noted that, for the limitation of “synthetic” bakuchiol recited in claim 82, since the structure of naturally-occurring bakuchiol is identical to synthetic bakuchiol, the recitation of “synthetic” is considered a product-by-process limitation. As set forth in MPEP 2123(I), “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
For claims 73 and 83, Jia teaches the bakuchiol is completely free of furanocoumarin impurities (pg 7, [0063]). For claims 74 and 84, this teaching of Jia will produce no tyrosinase inhibition due to furanocoumarins.
For claims 75 and 85, Jia teaches the impurities potentially present in the isolation of bakuchiol from natural sources impurities include furanocoumarins, such as psoralen, isopsoralen and other coumarin type components (pg 6, [0052]).
For claims 76 and 86, Jia teaches the amount of bakuchiol in a composition is about 30% (pg 4, [0022]), and the carrier may be topical (pg 5, [0032]). This later teaching of Jia also reads on claims 77, 78, 87, and 88.

2) Claims 72-73, 75-79, 81-83, 85-89, and 91 are rejected under 35 U.S.C. 102(b) (pre-AIA ) as being anticipated by Chaudhuri (US 2009/0036545 A1), as evidenced by the internet article “Bakuchiol: a real Buzz in the Blogosphere” (downloaded 10/27/2022 from https://bakuchiol.net/2020/08/06/bakuchiol-a-real-buzz-in-the-blogosphere/, dated August 6, 2020; cited herein as “Bakuchiol”).
As stated above, the limitation of “synthetic” bakuchiol recited in claim 82, is considered a product-by-process limitation since the structure of naturally-occurring bakuchiol is identical to synthetic bakuchiol.  As set forth in MPEP 2123(I), “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Chaudhari teaches a topical lotion comprising 1% bakuchiol (tradename: Sytenol® A) and 2% salicylic acid (pg 19, Example 3C; shown below), meeting the limitations of claims 72 and 82.

    PNG
    media_image1.png
    567
    429
    media_image1.png
    Greyscale

For claims 73 and 83, the evidentiary art of “Bakuchiol: a real Buzz in the Blogosphere” states that Sytenol® A has been a commercial product since 2007, and the product contains “over 99% bakuchiol and a combined total of fewer than 25 ppm of psoralen and isopsoralen” (pgs 2-3), “Bakuchiol fact sheet”).
For claims 75 and 85, Sytenol® A, taught by Chaudhuri in Example 3C, and as evidenced by the “Bakuchiol fact sheet,” comprises psoralen and isopsoralen” in less than a combined amount of 25 ppm (pgs 2-3).
For claims 76-79 and 86-89, Chaudhuri teaches an amount of bakuchiol of 1% in Example 3C.
For claims 81 and 91, Chaudhuri teaches a topical composition comprising salicylic acid and bakuchiol in Example 3C.

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

1) Claims 79-80 and 89-90 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia (cited above).
The teachings of Jia with regard to anticipation are discussed above.
With regard to claims 79-80 and 89-90, Jia teaches a toothpaste composition comprising bakuchiol in the range of 0.1 to 2% (pg 9, [0078]), overlapping the claimed range. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

2) Claims 81 and 91 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jia (cited above), in view of Chaudhuri (cited above).
The teachings of Jia are discussed above. It is noted that Jia teaches a topical composition (pg 9, [0078]), and individually teaches bakuchiol (pg 4, [0027]) and salicylic acid as useful treatments for acne (pg 3, [0017]).
Jia does not teach the presence of salicylic acid or a salicylate salt.
Chaudhari teaches the missing element of Jia.
The teachings of Chaudhari are discussed above; a topical lotion comprising bakuchiol and salicylic acid is exemplified in Example 3C. 
The person of ordinary skill would have had a reasonable expectation of success in combining bakuchiol and salicylic acid in a single composition because Jia teaches both bakuchiol and salicylic acid as useful for the treatment of acne and Chaudhari teaches a single composition comprising both of these compounds. As set forth in MPEP 2144.07, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. 

3) Claims 72-91 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chaudhuri (cited above), as evidence by the internet article “Bakuchiol” (cited above).
 For the purposes of this rejection, it is assumed that the teachings of Chaudhuri do not anticipate the limitation “less than 500 ppm total furanocoumarin impurities.”	
As stated above, the limitation of “synthetic” bakuchiol recited in claim 82, is considered a product-by-process limitation since the structure of naturally-occurring bakuchiol is identical to synthetic bakuchiol.  As set forth in MPEP 2123(I), “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Chaudhari teaches a topical lotion comprising 1% bakuchiol (tradename: Sytenol® A) and 2% salicylic acid (pg 19, Example 3C; shown below), meeting the limitations of claims 72 and 82.

    PNG
    media_image1.png
    567
    429
    media_image1.png
    Greyscale

For claims 73 and 83, the evidentiary art of “Bakuchiol: a real Buzz in the Blogosphere” states that Sytenol® A has been a commercial product since 2007, and the product contains “over 99% bakuchiol and a combined total of fewer than 25 ppm of psoralen and isopsoralen” (pgs 2-3, “Bakuchiol fact sheet”).
For claims 75 and 85, Sytenol® A, taught by Chaudhuri in Example 3C, and as evidenced by the “Bakuchiol fact sheet,” comprises psoralen and isopsoralen” in less than a combined amount of 25 ppm (pgs 2-3).
For claims 76-79 and 86-89, Chaudhuri teaches an amount of bakuchiol of 1% in Example 3C.
For claims 81 and 91, Chaudhuri teaches a topical composition comprising salicylic acid and bakuchiol in Example 3C.
Chaudhuri does not teach the limitation of “less than 500 ppm total furanocoumarin impurities” recited in claims 72 and 82, or the limitation of “less than 100 ppm total furanocoumarin impurities” recited in claims 73 and 82.
The evidentiary art of “Bakuchiol” teaches that bakuchiol, sold as Sytenol® A, contains over 99% bakuchiol and a combined total of fewer than 25 ppm of psoralen and isopsoralen (pg 3, lines 1-2). Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

Nonstatutory Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 72-80 and 82-90 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,713,596 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent always recite a composition comprising from 0.0001% to 2% by weight bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities. Since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

2) Claims 72-91 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,434,073 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent always recite a composition comprising bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities. Since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

3) Claims 72-80 and 82-90 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,013,699 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent always recite a composition comprising bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities. Since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

4) Claims 72-80 and 82-90 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-16 of U.S. Patent No. 11,253,486 (reference patent). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference patent always recite a composition comprising bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities. Since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.

5) Claims 72-80 and 82-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of copending U.S. Application No. 17/164,231 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a composition comprising bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities. Since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6) Claims 72-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending U.S. Application No. 17/164,231 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims in the reference application always recite a composition comprising bakuchiol, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier and less than 500 ppm total furanocoumarin impurities. Since this composition reads upon the instantly recited limitation, the copending claims read upon the instantly recited composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612